                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 WILLIAM DICKS,                                             CIVIL ACTION
                        Petitioner,

                v.

 PENNSYLVANIA BOARD OF                                      NO. 18-5211
 PROBATION AND PAROLE,
 THE DISTRICT ATTORNEY OF THE
 COUNTY OF PHILADELPHIA, and
 THE ATTORNEY GENERAL OF THE
 COMMONWEALTH OF
 PENNSYLVANIA,
                Respondents.

                                           ORDER

       AND NOW, this 14th day of August, 2019, upon consideration of the Petition Under 28

U.S.C. § 2254 for Writ of Habeas Corpus filed by pro se petitioner, William Dicks (Document

No. 1, filed December 3, 2018), the record in this case, the Report and Recommendation of

United States Magistrate Judge Linda K. Caracappa dated June 11, 2019, there being no

objections notwithstanding the passage of time to object, IT IS ORDERED as follows:

       1.     The Report and Recommendation of United States Magistrate Judge Linda K.

Caracappa dated June 11, 2019, is APPROVED and ADOPTED;

       2.     Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus filed by pro se

petitioner, William Dicks, is DISMISSED WITH PREJUDICE;

       3.     Plaintiff’s Petition for Permanent Injunctive Relief Against the PA. Board of

Probation and Parole Pursuant to Rule 54(a) of the Fed. Rules of Civil Procedure (Document No.

11, filed May 13, 2019), is DENIED AS MOOT, as it requests the same relief that was

requested by pro se petitioner in his Injunction (Document No. 10, filed April 1, 2019), which

was denied by Order dated June 11, 2019;
       4.      A certificate of appealability will not issue because reasonable jurists would not

debate the propriety of this Court’s procedural rulings with respect to petitioner’s claims. See 28

U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                                     BY THE COURT:

                                                     /s/ Hon. Jan E. DuBois

                                                        DuBOIS, JAN E., J.




                                                 2
